DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 7/5/2022; claims 1 – 3, 5 – 12 and 14 are pending; claims 4 and 13 have been cancelled.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3, 5 - 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to a method for generating a word relationship graph.  
Re Claim 1, the limitation of steps: selecting, by the device, a subset of recommended words for learning by the entity from the set of words based on one or more criteria, wherein at least one of the one or more criteria is a target learning profile determined to be fitting for the entity by the device based on vocabulary knowledge of the entity; determining, by the device, the vocabulary knowledge of the entity based on evaluating words in the word relationship graph; computing, by the device, respective levels of knowledge of the entity for the words; assigning, by the device, values within a range to the respective levels of knowledge of the entity; … applies a supervised learning algorithm that employs computerized machine learning that infers a function from labeled training data, wherein the training data comprises training examples in which the training examples … reducing computational processing time of the processor …  applying the supervised learning algorithm that infers the function from labeled training data and the generating the word relationship graph
Re Claim 14, the limitation of steps: extracts word-link information from a common sense knowledge database ... removes a first subset of the words from the word-link information ... generates a word relationship graph ... applies a supervised learning algorithm ... generalizes from the labeled training data ... determines class labels for the unseen other training examples ... provides interactive adaptive vocabulary building services to the entity  … reducing computational processing time of the processor …  applying the supervised learning algorithm that infers the function from labeled training data and the generating the word relationship graph.
The steps above are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, a person may mentally extract word-link information from a common sense knowledge and remove words from the word-link information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application. In particular, the claims merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Specifically, the components are claimed to perform their basic functions of organizing, extracting, selecting (filtering) vocabulary information; which was known in the pre-computer world. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer structure to perform claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. For example, these represent generic computer functions that are well-understood, routine and conventional activities previously known to the industry, and are used merely to implement the abstract idea on a computer.  These structures are used only for data gathering / data storage, as such, only represent insignificant pre-solution activity.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Dependent claims 2 – 3, 5 – 12 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 and 21 – 22 of copending Application No. 15/842048 (‘048). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘460.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Independent claim 1 recites "reducing, by the device, computational processing time of the processor, wherein the computational processing time is time associated with the selecting the subset of recommended words for learning, the identifying the set of words included in the word relationship graph that correspond to the zone of proximal vocabulary development and the providing the entity with semantically related words for learning" (emphasis added) and independent claim 14 recites "reducing, by the device, computational processing time of the processor, wherein the computational processing time is time associated with the applying the supervised learning algorithm that infers the function from labeled training data and the generating the word relationship graph" ( emphasis added).
The Office is not persuaded by the Applicant's argument that "reduce computational processing time of the processor … ” is a significant technological improvement and 'practical application' of the recited processor.  First, the computer is used to do a manual process (selection of the subset of recommended words for learning, identification of the set of words) more efficiently and/or faster is not a technological improvement. See Bancorp Servs., L.L. C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278-79 (Fed. Cir. 2012) ("the fact that the required calculations could be performed more efficiently ... does not materially alter the patent eligibility of the claimed subject matter ... the computer simply performs more efficiently what would otherwise be accomplished manually."); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 ("our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea").  Second, the alleged improvement in selection of the subset of recommended words for learning, identification of the set of words is not a technological improvement, but an improvement in providing information, an abstract idea. See Trading Techs., 921 F .3d at 13 84 ("The claims are focused on providing information to traders in a way that helps them process information more quickly, ... not on improving computers or technology.").
The claim recites steps that are mental processes and uses a computer in its ordinary capacity to select vocabulary, process/evaluate vocabulary, and display the recommended words subset.  At best, the additional elements outside the abstract idea organizing vocabularies to the particular technological environment of a computer. See Alice, 573 U.S. at 223 (holding that attempting to limit the use of an abstract idea to a particular technological environment does not make a claim patent-eligible) ( quoting Bilski, 561 U.S. at 610-l l);AffinityLabs of Tex., LLCv. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) ("[M]erely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claim any less abstract").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715